Title: From Thomas Jefferson to John Scarsbrook Wills, 9 May 1781
From: Jefferson, Thomas
To: Wills, John Scarsbrook



Sir
Richmond May 9th. 1781

Bristol Brown and Thomas Kemp inform us that their Families, Cloth[es] and Household furniture are in Portsmouth, and desire a flag to go in for them. The true and sacred objects of Flags have been so much abused, that it is with Reluctance we allow one, but in Cases of real Importance. We think one may be admitted in this instance, provided a vigilant officer can be sent to conduct it, and to see that nothing but their families, and such Clothes and household furniture as they had before the coming of the enemy, be brought away. By this we mean particularly to guard against an illicit Commerce. You will be pleased, taking such time and opportunity as will best suit your Situation, to let them [have] a flag with a vigilant officer to conduct it for the purpose above expressed. I am &c.,

Tho Jefferson

